The evil designed to be remedied by the clause of the tax-act of 1857, upon which this case turns, is well understood. Persons having a double residence, in town and country, would not unfrequently select the latter as their domicil, though they spent only the summer months there, for the purpose of escaping, so far as their personal property was concerned, the higher rate of town taxation, whilst they enjoyed, during the greater portion of the year in town, all the comforts and conveniences secured by it. Instead, therefore, of the old rule, the act of 1857, which went into effect on the 31st day of March *Page 245 
of that year, provided, that "all ratable personal property shall be taxed in the town where the owner shall have had his actual place of abode for the larger portion of the twelve months next preceding the 1st day of April in each year." Rev. Stats. ch. 38, § 10.
Under this provision, the plaintiff, who had theretofore been taxed in the town of Warwick, where he had a country-place, was in September, 1857, assessed upon his personal property in the city of Providence, — the place of his actual abode for the larger portion of the twelve months next preceding the 1st day of April in that year; and, having paid the tax under protest, now seeks to recover it back from the city in this action. The ground of recovery set up by him is, that being a tax-payer in Warwick when this act went into operation, and having paid a tax rightfully assessed against him in that town in December, 1856, as he claims, for the year 1857, to allow him to be taxed in another town during the term elapsing between December, 1856, and December, 1857, and on the ground of an actual abode in Providence prior to the time when the act of 1857 went into operation, would make the law of 1857 retroact to his injury, and to the injury of the town of Warwick. As it is admitted that he was not taxed in Warwick in December, 1857, the injury to Warwick from allowing Providence to retain the tax collected of the plaintiff for that year, is not so obvious as the benefit which the plaintiff will derive from one year's immunity from taxation on his personal estate, if he can compel Providence to refund the amount of this tax.
Without, however, looking at the practical consequences in his own favor, of the ground taken by the plaintiff, we are all satisfied that it cannot be maintained. The towns may, for the purposes allowed by law, tax property ratable by them when, and as often, as they will; and although they usually tax for general purposes but once a year, it is not exclusively for the expenses of the future year, but for the expenses of the current year, incurred and to be incurred. We have no evidence that the custom of Warwick in this respect differs from that of Providence; although the larger town assesses its annual tax earlier in the year than the smaller, in order that it may have, *Page 246 
as is necessary, more time to collect it, and thus be able to meet as promptly its annual expenses.
The plain truth is, that the plaintiff sets up the fact that he paid, under the law as it then stood, a tax on his personal estate, in Warwick, in 1856, as a reason why he should not pay, under the law as it now stands, a tax upon his personal estate in Providence, in the year 1857, where alone for that year he has been taxed. This is no case of double taxation, since it is for different years; and the plaintiff's real cause for complaint is reduced to this, that he is assessed earlier by three months in the year 1857, in Providence, than he was in the year 1856, in Warwick. We have no control over the discretion of either town in this respect, and if we had, we see no reason to doubt that both have exercised it in the way most beneficial to each.
Nor do we see how, in any offensive sense, the new provision of the act of 1857 is made to retroact, if in ascertaining where the plaintiff is taxable for personal estate under it, regard is had to what was his place of actual abode prior to the passage of the act. To cure an existing evil, the act was designed to affect the rights of the towns to tax persons having a double residence; and can in no proper sense be said to retroact, because it looks to past events or facts to ascertain the place of future
taxation. As well, for the same reason, might it have been said to retroact, if it had provided that for the future persons should be taxed for their personal estate in the towns in which they had been born, or been married, or in which they had lived ten years, if born, married, or so long living, in any town within the state. The act simply declares to the plaintiff and others who have the advantage of a double residence, "You havebeen taxed for your personal property in the town which you selected out of the two in which you lived; but you shall be
taxed in that in which you have lived a major part of the twelve months next preceding the 1st day of April in each year."
In fine, we see no reason why the plaintiff should not have been taxed, in the year 1857, for his considerable personal estate, in the only town in which he has been taxed, or, under the law, could have been taxed, in that year; and, accordingly, order *Page 247 
judgment to be rendered in this suit for the city treasurer of Providence, for his costs.